DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, the Office would note that Branecky [0032] is the most relevant paragraph in the Office’s rejection because it accomplishes the same results as the applicant’s invention, which is it operates in a reduce-load mode, in which the lower heating element is disabled thus conserving energy.  Branecky, is not specific in exactly how this switching is done, most likely by transistors or relays within the controller, but this is more of a form factor or design choice and so the teaching art, Foreman,  discloses a smart relay that is removable within a control circuit, albeit an automotive application, but analogous nonetheless.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 11-12, 15, 53-57, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Branecky (US 2014/0277816) in view of Foreman et al. (US 5,568,348).
Regarding claim 1, Branecky discloses a control module for an electric hot water heater, comprising: a processor (200, Figure 3) for controlling an operation of a heating element (140, Figure 2) located in a lower portion of an electric hot water heater tank (100),  the heating element being coupled in series with a first thermostat relay  (155, [0015]) that controls electricity to the heating element; a communication interface (210) coupled to the processor to communicate with a utility network head-end; the relay configured to be controlled by the processor to open and close the break in the electrical connection between the power lines for coupling and decoupling the power lines to the heating element in the lower portion of the electric hot water heater tank, independent of the first thermostat relay, in response to instructions received through the communication interface from the utility network ([0032]), but not a plurality of pins extending from a lower surface of the control module, the pins for insertion into a receptacle provided on a surface of the electric hot water heater tank to interface with power lines to the heating element within the electric hot water heater, wherein the receptacle is coupled in series with the power lines to the heating element and wherein there is a break in electrical connection between the power lines to the heating element defines within the receptacle; and a relay coupled with the plurality of pins so as to be coupled in series between the power lines to the heating element when the pins are inserted into the receptacle,
However, Foreman (F) disclose a insertable relay device (Abstract)  with a plurality of pins (106) extending from a lower surface of the control module (100, Figure 6), the pins for insertion into a receptacle  (104) provided on a surface of the electric hot water heater tank to interface with power lines to the heating element within the electric 
It would have obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Branecky with a removable controller to allow for easier installation or repair. As a clarification, Foreman is a smart relay introduced into a pre-existing circuit with variations from the applicant’s circuit, but could accommodate the circuitry of Branecky in order to disconnect the lower heating element from the circuit.
Regarding claim 2, Branecky (B), as modified, discloses the control module of claim 1, wherein the instructions comprise a demand response (B-[0026, 0032]) event defining a period to disconnect the lower heating element to conserve electricity.  
Regarding claim 3, Branecky (B), as modified, discloses the control module of claim 3, wherein the control module communicates compliance with the demand response through the utility network when the instructions have been complied with (B, [0033,0034]).  
Regarding claim 6, Branecky (B), as modified, discloses the control module of claim 1, wherein the communication interface comprises a first wireless network interface card (NIC) for communicating with a first network and a second wireless network interface card (NIC) for communicating with a second network ([B-0011]). 
Regarding claim 11, Branecky (B), as modified, discloses the control module of claim 1, further comprising one or more contacts (106, Figure 6) provided on the lower surface of the control module, the one or more contacts interfacing with the processor for receiving sensor information from one or more sensors coupled to the electric hot water heater and the receptacle (104).  
Regarding claim 12, Branecky (B), as modified, discloses the control module of claim 11, wherein the contacts interfacing with corresponding pads on the receptacle and the one or more contacts are positioned along a circumference from a center of the control module (108, Figure 6).  
Regarding claim 15, Branecky (B), as modified, discloses the control module of claim 1 wherein the plurality of pins (108, Figure 6) are positioned along a circumference from a center of the control module.  
Regarding claim 53, Branecky discloses a method of remotely controlling electrical demand of an electric hot water heater, the method comprising: receiving at  a control module (200, Figure 3), a notification of a control event ([0026, 0032]) through a communication interface of the control module (210); determining, by a processor of the control module an action from the received event; actuating a relay (155,[0015])  in the control module operably coupled with the processor to control electricity to a heating element (140, Figure 2) located in a lower portion of an electric hot water heater tank at a start time of the control event, wherein the heating element is coupled in series with a first thermostat relay that controls electricity to the heating element, wherein the receptacle is coupled in series with power lines to the heating element and wherein there is a break in electrical connection between the power lines to the heating element 
However, Foreman (F) disclose an insertable relay device (Abstract) with a plurality of pins (106) suitable for insertion in a receptacle of an electric hot water heater (Figure 5, C5, L43-C6, L17). It would have obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Branecky with a removable controller to allow for easy modification to an existing system.
Regarding claim 54, Branecky (B), as modified, discloses the method of claim 53 wherein the control event comprises a demand response event, wherein the electricity to the lower element is interrupted during the duration of the event (B-[0032] i.e. the relay turns on and off the lower heating element (140) as needed).  
Regarding claim 55, Branecky, (B), as modified, discloses the method of claim 53 wherein the control event comprises a pre-loading event (i.e. “add-load’), wherein the electricity to the lower element is applied during the duration of the event (B-[0041]).  
Regarding claim 56, Branecky, (B), as modified, discloses the method of claim 55 wherein a temperature set-point of a thermostat associated with the lower heating element is modified in response to the pre-loading event (B-[0041]).    
Regarding claim 57, Branecky, (B), as modified, discloses the method of claim 53 further comprising communicating compliance or non-compliance of the control event to a utility providing the control event (B-[0031] i.e. the device snitches on the user and may force them to acquiesce or fine them).  
Regarding claim 62, Branecky, (B), as modified, discloses the method of claim 57 wherein the control module communicates through a wireless mesh network (B-[0011]). 
Claims 4-5 and 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Branecky (US 2014/0277816), Foreman et al. (US 5,568,348), and Park et al. (US 2011/0276289).
Regarding claim 4, Branecky (B), as modified, discloses the control module of claim 3, but not that the control module communicates a power consumption value to the utility network through the communication interface. 
However Park discloses a power management apparatus (Abstract), wherein the control module communicates a power consumption value to the utility network through the communication interface (Claim 29).   It would have obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the communication scheme of Branecky to ensure compliance of instructions to successfully manage the grid.
Regarding claim 5, Branecky (B), as modified, discloses the control module of claim 2, wherein a user overrides (F-C5, L50-57) the demand response event and the processor instructs the relay to close the break in the electrical connection to couple the B-[0029]) and wherein the control module communicates non-compliance with the demand response instructions ([0232]).  
Regarding claim 58, Branecky, as modified, discloses the method of claim 57, but not that the communication comprises a power consumption value.  
However, Park discloses power monitoring device (Abstract, Figure 10)   that communicated a power consumption value ([0078]).  It would have obvious to one of ordinary skill in the art before the effective filing date of the applicant’s  invention to modify Branecky by transmitting any relative data required to maximize the systems energy efficiency.
Regarding claim 59, Branecky, as modified, discloses the method of claim 57 wherein the notification is provided by a thermostat remote to the electric hot water heater (B-[0026]).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Branecky (US 2014/0277816), Foreman et al. (US 5,568,348), and McRory (US 2015/0124100).
Regarding claim 7, Branecky (B), as modified, discloses the control module of claim 1, but not that there are a plurality of pins are twist-lock interfacing with the receptacle.  
However, McRory discloses a sensor with a communication module (Abstract, 16, [0032]) suitable to be mounted on an appliance with plurality of pins (25, Figures 3-4) are twist-lock interfacing with the receptacle. It would have obvious to one of ordinary skill in the art before the effective filing date of the applicant’s  invention to modify Branecky with a lockable connection, as disclosed by McRory, in order to prevent inadvertent disconnection.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Branecky (US 2014/0277816), Foreman et al. (US 5,568,348), and Masumoto (US 8,648,264).
Regarding claim 8, Branecky (B), as modified, discloses the control module of claim 1, but not the dimple configuration.
However, Masumoto discloses a terminal box (Abstract), further comprising a cover portion (20, Figures 1A-B) wherein the cover for being pressed downward after the plurality of pins are inserted into the receptacle, the cover interfacing with corresponding dimples (24) on the receptacle to secure the control module to the receptacle. It would have obvious to one of ordinary skill in the art before the effective filing date of the applicant’s  invention to modify the cover of the prior art with the securing feature of Masumoto for the purpose of ensuring that the cover remains in place.
Regarding claim 9, Branecky (B), as modified, discloses the control module of claim 8, wherein the cover has ribbing (23, Figures !A-B)  on opposing sides of the outer surface, the ribbing deflecting ends of the cover when squeezed to release the cover from the dimples of the receptacle.  
Claim  10 is rejected under 35 U.S.C. 103 as being unpatentable over Branecky (US 2014/0277816), Foreman et al. (US 5,568,348), Masumoto (US 8,648,264), and Ott (US 2012/0181281).
Regarding claim 10, Branecky (B), as modified, discloses the control module of claim 9, but not the specific design.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                             
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746